DENY and Opinion Filed April 15, 2021




                                     S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-21-00198-CV

                      IN RE PAUL A. PROPES, JR., Relator

           Original Proceeding from the 199th Judicial District Court
                             Collin County, Texas
                      Trial Court Cause No. 199-82537-08

                         MEMORANDUM OPINION
                    Before Justices Molberg, Reichek, and Smith
                             Opinion by Justice Smith
      In this petition for writ of mandamus, Paul A. Propes, Jr., asks this Court to

compel the trial court to rule on his “bill of review under article 42.01” of the Texas

Code of Criminal Procedure. We deny relator’s requested relief.

      A petition seeking mandamus relief must contain a certification stating that

the relator “has reviewed the petition and concluded that every factual statement in

the petition is supported by competent evidence included in the appendix or record.”

TEX. R. APP. P. 52.3(j). The Court requires relator’s certification to state substantially

what is written in rule 52.3(j). See In re Butler, 270 S.W.3d 757, 758 (Tex. App.—

Dallas 2008, orig. proceeding); see also In re Hughes, 607 S.W.3d 136, 137 (Tex.
App.—Houston [14th Dist.] orig. proceeding) (dismissing case for deficiencies in

mandamus petition).

      Furthermore, to obtain mandamus relief, relator must file with his petition a

sufficient record to establish his right to mandamus relief. Walker v. Packer, 827

S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Specifically, rule 52.3(k)(1)(A)

requires he file an appendix with his petition that contains “a certified or sworn copy

of any order complained of, or any other document showing the matter complained

of.” TEX. R. APP. P. 52.3(k)(1)(A). And rule 52.7(a)(1) requires the relator to file

with the petition “a certified or sworn copy of every document that is material to the

relator’s claim for relief that was filed in any underlying proceeding.” TEX. R. APP.

P. 52.7(a)(1). Relator’s status as an incarcerated person does not relieve him of the

obligation to file a sufficient record. In re Gomez, 602 S.W.3d 71, 73 (Tex. App.—

Houston [14th Dist.] 2020, orig. proceeding).

      As the party seeking mandamus relief, relator has the burden of filing a proper

petition and providing this Court with a sufficient record to establish his right to

mandamus relief. See id. Because he has not done so, we deny relator’s petition for

writ of mandamus.



                                            /Craig Smith/
                                            CRAIG SMITH
                                            JUSTICE

210198F.P05

                                         –2–